Title: To George Washington from Major General William Heath, 6 September 1776
From: Heath, William
To: Washington, George



King’s Bridge Sepr 6th 1776. 3 oClock P.M.
Dear General

Colonels Nicoll DuBois & Drake are just come in and give the following Information vizt That one Mr Cornwall of Cow Neck came over to Frogg’s Point the last Night (Co[r]nwall is a stanch Friend to the Liberties of America, a Relation to Comfort Sands Auditor General of the State of New York) and says that he is a Soldier in the Militia of Cow Neck, under the Command of Capt. Stephen Thorn of that Place who held a Commission as Capt. of that Militia under the Governor of New York. That (he) Thorn waited upon General How to resign his Commission who told him that such as held Commissions under Government & resigned them would be severely punished, upon which he continues with his Company of Militia to guard the Coast at Cow Neck altho he appears to be friendly to our Cause, and allows all Persons to Land and pass without Mollestation.
Co[r]nwall further says that the Enemys Main Body is at Bedford, that they have impressed from 1000 to 1500 Waggons & Carts to transport their Baggage Boats &ca—This Account is also confirmed by a Letter from one Mr Stephen Sands of Cow Neck to his Brother Richard Sands at New Rochelle both of whom are esteemed Friends to our Cause—Co[r]nwall further adds that he heard Capt. Thorn say that the Enemy woud land in two Places between Hell Gate and Frogg’s Point, one of which he supposed would be a feint Vizt that meant the latter Place—That the Militia was to be mustered To morrow to give an Opportunity for raising Recruits for the King who were to be commanded by Colo. Ludlow.
Cornwall goes on to the Island again this Night—Capt. Thorns Company may be taken with the greatest Ease; but we fear that at present it would rather diserve the Cause.

Colonels Nicoll and Drake are returned to their Posts that not a Moment may be lost in this Important Business—We are also informed by the same Channel that one Kissam—a late Tory Member of the Assembly of this State is employed in distributing Royal Pardons to the Inhabitants of Long Island. I have &ca

Wm Heath

